DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in reply to the Applicant/Inventor’s February 22. 2022 Response after Final Rejection.  The Applicant/Inventor is proceeding pro se, handling his own prosecution.
The Response after Final Rejection alleges that the Examiner prematurely made the earlier Action a Final Rejection, because the new grounds of rejection were not necessitated by Amendment.  The allegation is merely conclusory.  
In deference to the Applicant/Inventor handling his own prosecution, pro se, the earlier Final is withdrawn, and a new Non-Final Action is issued.
+ + + + + +

First, a few comments about Applicant/Inventor’s allegation.
The April 30, 2021 Amendment did include claim amendments that changed the scope of the claimed invention.  Removing a 35 USC 112 rejection or concern does impact scope, especially when indefiniteness is addressed.
One type of claim amendment involves punctuation, for example, specifically adding a period to each of the claims that did not earlier have one.  Punctuation in patent claims is not a trivial matter.
Allen Eng’g Corp. v. Bartell Indus., 299 F.3d 1336 (Fed Cir. 2002), the Federal Circuit found a claim indefinite under 35 USC 112 due to a truncated limitation.  Claim 23 of U.S. Patent No. 5,180,220 read:
23.  The riding trowel as defined in claim 22, wherein said tertiary linkage means comprises crank means driven by said connecting shaft means and coupled to said gearbox means by rigid

The claim did not contain any punctuation at all at the end of the limitation.  The Federal Circuit held that the claim failed to meet the definiteness requirement because it was impossible to discern the scope of the truncated limitation.

Fourth Request for Interview
 	As before, the Examiner will gladly conduct a telephonic interview with the Applicant, at a mutually acceptable day and time.  The Examiner strongly suggests that the Applicant call the Examiner to schedule an interview. 

Response to Amendment
	As indicated in the February 17, 2021 Non-Final Office Action, and the May 12, 2021 Final Rejection, the originally presented claims contain several concerns, many of which still remain after the April 30 Reply.
	The February 17, Non-Final Office also set forth problems with indefiniteness that still remain after the April 30 Amendment.  The indefiniteness concerns center on too many conditional terms (e.g., OR, AND/OR).    

Response to Arguments
	Applicant asserts that the Examiner did not meet his burden of a complete consideration and examination of the claims.  
 	The Examiner acknowledges this issue, and provides the following comprehensive analysis.
	Applicant also asserts that the 35 USC 112(b) rejection of claims 1-20 is a mere allegation. 
	The Examiner respectfully disagrees, and provides further basis for the 35 USC 112(b) rejection, below.

Claim Objections
Claims 7, 8, 17, and 18 are objected to because of the following informalities:  Typographical error “a a phone number”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

According to the Manual of Patent Examination and Procedure, Section 2171, there exists Two Separate Requirements for Claims Under 35 U.S.C. 112 (b) or Pre-AIA  35 U.S.C. 112, Second Paragraph.
The claims must set forth the subject matter that the inventor or joint inventor regards as the invention; and 
The claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.

 	The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 
The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. 
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process. 

 	The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards it. If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). If a rejection is based on 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, the examiner should further explain whether the rejection is based on indefiniteness or on the failure to claim what the inventor or a joint invention regards as the invention. Ex parte Ionescu, 222 USPQ 537, 539 (Bd. Pat. App. & Inter. 1984). 

	Subject to the current examination of Applicant’s 20 claims, 12 are removed from consideration as being superfluous.  
	Indeed, the clarity of the claims is an issue when 20 claims are used by Applicant, and only 8 are necessary for claim construction and scope determination.
	
 	Because claims are unclear, they are indefinite, as are the claims that depend from them. See Ex parte McAward, Appeal No. 2015-006416, 2017 WL 3669566 (PTAB August 25, 2017)(precedential); In re Packard, 751 F.3d 1307, 1311-13 (Fed. Cir. 2014).

Comprehensive Analysis of the Claimed Invention 
	With April 30, 2021 Amendment, the claimed invention is presented in 20 (twenty) claims.
	For ease of comparison, the terms, and phrases, not found in the instant construction are removed, by a strikethrough line, for example, typically following either an “AND/OR” and “OR” (since they are interpreted as an exclusive OR).

Claim 1 (Currently Amended): 
A method comprising: 
 	a) managing a hardware terminal, wherein the hardware terminal comprises or includes: 
 	i) a set of one or more processors; 
 	ii) at least one touchscreen 
 	iii) a set of one or more computer readable media or memories, the set of one or more computer readable media or memories storing: 
 		1) at least one application, wherein the at least one application is an internet browser application; 



. 


Claim 2 (Currently Amended): 




Under the instant examination, the first processing instructions are not found.

Claim 3 (Currently Amended): 




Under the instant examination, the second processing instructions are not found.
 
Claim 4 (Currently Amended): 
The method of Claim 1, further comprising: 
 	b) displaying, on the touchscreen 
 		i) at least a first option; 

	Under the instant examination, there is not: a GUI, nor is there a second option.

Claim 5 (Currently Amended): 
The method of Claim 4, further comprising: 
 	c) receiving a selection, by a first visitor, user, or customer, at the terminal, of the first option 
	Under the instant examination, there is not: a GUI, nor is there a second option.

Claim 6 (Currently Amended): 








	Under the instant examination, there is not a/the first processing instructions, and the requirement that they are used renders the claim inapposite.

Claim 7 (Currently Amended): 







 	Under the instant examination, there is not a/the second processing instructions, and the requirement that they are used renders the claim inapposite.

Claim 8 (Currently Amended): 









Claim 9 (Currently Amended): 
The method of Claim 5, further comprising: 
 	d) if the first option is selected: 
 		i) establishing, or using, a secure session with or between a first software service provider and the hardware terminal; 
 		ii) performing a first processing of the first option selection.

Claim 10 (Currently Amended): 




 	Under the instant examination, claim 5 does not exist, and therefore any claim that depends therefrom is inapposite.

Claim 11 (Currently Amended): 

a) a hardware terminal, wherein the hardware terminal comprises or includes:  
 	i) a set of one or more processors; 
 	ii) at least one touchscreen 
 	iii) a set of one or more computer readable media or memories, the set of one or more computer readable media or memories storing: 
 		1) at least one application, wherein the at least one application is an internet browser application; 




Under the instant examination, there is not: a GUI; and computer program instructions, including, first and second processing instructions.

Claim 12 (Currently Amended): 




Under the instant examination, the first processing instructions are not found.






	Under the instant examination, the second processing instructions are not found.

Claim 14 (Currently Amended): 
The system of Claim 11, further comprising: 
 	b) displaying, on the touchscreen 
 		i) at least a first option; 

	Under the instant examination, there is not: a GUI, nor is there a second option.

Claim 15 (Currently Amended): 
The system of Claim 14, further comprising: 
 	c) receiving a selection, by a first visitor, user, or customer, at the terminal, of the first option 
	Under the instant examination, there is not: a GUI, nor is there a second option.

Claim 16 (Currently Amended): 








 	Under the instant examination, there is not a/the first processing instructions, and the requirement that they are used renders the claim inapposite.

Claim 17 (Currently Amended): 







 	Under the instant examination, there is not a/the second processing instructions, and the requirement that they are used renders the claim inapposite.

Claim 18 (Currently Amended): 







 	Under the instant examination, there is not a/the second processing instructions, and the requirement that they are used renders the claim inapposite.

Claim 19 (Currently Amended): 
The system of Claim 15, further comprising: 
 	d) if the first option is selected: 
 		i) establishing, or using, a secure session with or between a first software service provider and the hardware terminal; 
 		ii) performing a first processing of the first option selection

Claim 20 (Currently Amended): 




	Under the instant examination, there is not: a GUI, nor is there a second option.

Under the Examiner’s 35 USC 112(b) construction, the remaining claims for consideration are: 1, 4-5, 9, 11, 14-15, and 19.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the 

	In the Spirit of a Full Examination on the Merits, with the claimed invention subject to the Examiner’s claim construction under 35 USC 112(b) above, the rejection is made under 35 USC 102 below over claims: 1, 4-5, 9, 11, 14-15, and 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application Serial Number 17/520,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical except for the preambles.
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application Serial Number 17/091,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical except for the preambles.
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application Serial Number 17/115,759. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical except for the preambles.
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application Serial Number 17/115,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical except for the preambles.
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application Serial Number 17/115,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical except for the preambles.
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9 11, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0072064 A1 to Franchi.
	With regards to claim 1, Franchi discloses:
Claim 1 (Currently Amended): 
A method comprising: 
 	a) managing a hardware terminal (see, Fig. 3B, a portable communication device 301 for use as a communication device 103, para. 0033), wherein the hardware terminal comprises or includes: 
 	i) a set of one or more processors (see, Fig. 3A, item 305, para. 0033); 
 	ii) at least one touchscreen (see, touch screen, para. 0024); 

 		1) at least one application, wherein the at least one application is an internet browser application (see, detailed description, including, Each communication device 103 includes a communication element, such as a telephone, pager, text messaging system, Internet browser, or other communication element, para. 0021). 

	With regards to claim 4, Franchi discloses:
Claim 4 (Currently Amended): 
The method of Claim 1, further comprising: 
 	b) displaying, on the touchscreen: 
 		i) at least a first option (see, detailed description, including, touch screen, etc., may be provided on the secure token 101 to display any information desired by the token owner, such as token owner identification information, value information, transaction information, or any other type of data as desired by the token owner or the manufacturer/distributor of the token 101, para. 0024).
	
	With regards to claim 5, Franchi discloses:
Claim 5 (Currently Amended): 
The method of Claim 4, further comprising: 

	
	With regards to claim 9, Franchi discloses:
	Claim 9 (Currently Amended): 
The method of Claim 5, further comprising: 
 	d) if the first option is selected: 
 		i) establishing, or using, a secure session with or between a first software service provider and the hardware terminal (see, Fig. 1, and detailed description, including, a secure universal transaction system 100 includes a secure token 101 for each user of the system, a central operations and resource entity (CORE) 102, and a communication device 103 (such as a wireless portable communication device) for each user of the system, para. 0018); 
 		ii) performing a first processing of the first option selection (see, detailed description, including, a port or wireless component for receiving/communicating with a secure token 101, and a biometric reader, such as a retinal scanner, fingerprint reader, voice recognition system, vein patter analyzer or any other component that enables biometric identification of the user of the portable communication device 103, para. 0021).

	With regards to claim 11, Franchi discloses:
Claim 11 (Currently Amended): 
A system comprising: 
a) a hardware terminal (see, Fig. 3B, a portable communication device 301 for use as a communication device 103, para. 0033), wherein the hardware terminal comprises or includes:  
 	i) a set of one or more processors (see, Fig. 3A, item 305, para. 0033); 
 	ii) at least one touchscreen (see, touch screen, para. 0024); 
 	iii) a set of one or more computer readable media or memories (see, detailed description, including, in an external memory device connected to the communication device 103 such as a memory card or other local or remote memory device, para. 0047), the set of one or more computer readable media or memories storing: 
 		1) at least one application, wherein the at least one application is an internet browser application (see, detailed description, including, Each communication device 103 includes a communication element, such as a telephone, pager, text messaging system, Internet browser, or other communication element, para. 0021).

	With regards to claim 14, Franchi discloses:

The system of Claim 11, further comprising: 
 	b) displaying, on the touchscreen: 
 		i) at least a first option (see, detailed description, including, touch screen, etc., may be provided on the secure token 101 to display any information desired by the token owner, such as token owner identification information, value information, transaction information, or any other type of data as desired by the token owner or the manufacturer/distributor of the token 101, para. 0024).

	With regards to claim 15, Franchi discloses:
Claim 15 (Currently Amended): 
The system of Claim 14, further comprising: 
 	c) receiving a selection, by a first visitor, user, or customer, at the terminal, of the first option (see, detailed description, including, For example, a visual account display enables the user of the credit card to see past purchases and the credit card balance, para. 0025). 
	
	With regards to claim 19, Franchi discloses:
Claim 19 (Currently Amended): 
The system of Claim 15, further comprising: 
 	d) if the first option is selected: 
 		i) establishing, or using, a secure session with or between a first software service provider and the hardware terminal (see, Fig. 1, and detailed description, 
 		ii) performing a first processing of the first option selection (see, detailed description, including, a port or wireless component for receiving/communicating with a secure token 101, and a biometric reader, such as retinal scanner, fingerprint reader, voice recognition system, vein pattern analyzer or any other component that enables biometric identification of the user of the portable communication device 103, para. 0021). 

Relevant prior art not directly relied upon includes the following sample:
US 20200250549 A1 to Kikinis; Dan discussing - A system and method providing a security gateway for high security blockchain systems, that acts as a firewall (and manages users, rules, data access, transactions, fees, etc.), has the ability to understand and enforce blockchain business processes policies (access policy and transaction policy of a blockchain solution that may or may not support smart contracts), and can understand tokens and their functionality, without totally disabling code execution, for example from smart contracts or tokens enabled by smart contracts. 
US 20190303886 A1 to Kikinis; Dan discussing - A system and method providing a security gateway for high security blockchain systems, that acts as a firewall (and manages users, rules, data access, transactions, fees, etc.), has the ability to understand and enforce blockchain business processes policies (access policy and blockchain solution that may or may not support smart contracts), and can understand tokens and their functionality, without totally disabling code execution, for example from smart contracts or tokens enabled by smart contracts. 
US 10380613 B1 to Liu; Zhe discusses - Embodiments disclosed herein provide for analyzing cryptocurrency-related information using artificial intelligence.
US 20200250752 A1 to SUGARMAN; Jay discusses - The present invention relates generally to the issuance, management, valuation and trading of digital asset tokens whose value is backed by a value bank comprising the residual value of a portfolio of ground leases relating to one or more real estate assets.
US 20200117690 A1 to Tran; Bao et al. discusses - An Internet of Thing (IoT) device includes a transceiver coupled to a processor. Contracts can be used with the device to facilitate secure operation.
US 20180322597 A1 to Sher; Robert discusses - The present disclosure relates to a decentralized cryptographic real estate transaction assistance system and method.
US 20160012465 A1 to Sharp; Jeffrey A. discusses -A system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits is disclosed. In many embodiments, various communications platforms and/or protocols may be employed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-7-2022